Citation Nr: 1709753	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include arthritis and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a September 1993 rating decision, the Veteran was denied service connection for a "spine condition" with mild lordosis of the back.  In a 1997 rating decision, the RO denied reopening the claim for a spine condition.  However, the Board finds that new and material evidence is not required prior to adjudicating the Veteran's current claim for service connection for a cervical spine disorder, to include arthritis and degenerative disc disease, as the current claim involves a different diagnosed disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (the issue is whether the current claim has the same "factual basis"-the same disease or injury-as the previously denied claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed cervical spine arthritis and DDD. 

2.  The Veteran's cervical spine arthritis was not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of a cervical spine disorder were not continuous since service separation.

3.  The evidence does not show that the Veteran's cervical spine disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, to include arthritis and degenerative disc disease, have not been met. 38 U.S.C.A. § 1110,(West 2014); 38 C.F.R. §§ 3.303. 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  

VA's duty to notify was satisfied by a letter dated in August 203.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence of record also includes service treatment records, post-service VA and private treatment records, and the Veteran's statements.  In September 2013, VA provided the Veteran with an examination to determine the nature and etiology of the Veteran's cervical spine disorder.  As this medical examination report was written after review an interview with the Veteran, a cervical spine examination of the Veteran, and contains an opinion regarding the etiology of the Veteran's disorder, the Board finds that the medical examination reports are adequate.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a) (2016); as such, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

Based primarily on the Veteran's receipt of the Combat Infantryman Badge and the Vietnam Service Medal with a Bronze Star, the Board finds that the Veteran engaged in combat with the enemy.  Therefore, the Board finds that the combat rule is for application in this case.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran has stated that he first injured his neck in 1968 at the same time he injured his right shoulder.  As such, the Veteran maintains that service connection is warranted. 

Initially, the Board finds that the Veteran has been diagnosed with cervical spine arthritis and DDD.  See September 2013 VA spine examination report. 

Next, the Board moves to discussion of whether the provisions relating to presumptive service connection for a chronic diseases apply under 38 C.F.R. §§ 3.303(b), 3.309(a).  In this regard, the Board finds that the Veteran's cervical spine arthritis was not chronic in service.  Although service treatment records are negative for any complaints, injury, diagnoses, or treatment for a neck disorder, the Veteran's testimony as to incurring a neck injury during combat is accepted under the provisions of 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d).  While this combat injury is acknowledged to have occurred, that alone does not substantiate a claim of entitlement to service connection cervical spine arthritis under the presumptive service connection provisions for chronic diseases.  The provisions of 38 U.S.C.A. § 1154(b) can only be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). Indeed, there is no evidence in service that the in-service neck injury described specifically affected the cervical spine, or was otherwise anything more than an acute and transitory injury that resolved prior to discharge from service.  Indeed, the October 1968 separation examination, a clinical evaluation of the Veteran's neck and spine was normal.  For these reasons, the Board finds that symptoms of arthritis were not chronic in service.

The Board also finds that the evidence of record does not establish any clinical manifestations of cervical spine arthritis to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307 (a)(3).

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303 (b), there is no evidence of continuous symptoms pertaining to a cervical spine disorder since service separation.  Although now, pursuant to his claim for VA compensation benefits, the Veteran maintains that he had neck problems since service, the objective evidence shows that the Veteran never reported any problems consistent with a cervical spine disorder for many years following service separation.  

Moreover, the evidence includes a December 2009 private treatment record from Dr. P. W.  The report indicated that the Veteran was being seen for complaints of right shoulder and neck pain.  During the evaluation, the Veteran reported that he injured his right shoulder in service while in Vietnam.  Regarding his neck, however, the Veteran stated that he had been experiencing stiffness in his neck for the past four to six years (i.e., approximately 2003).  Further, the Veteran specifically denied any antecedent trauma to the neck.  He also did not report any neck pain in service, despite doing so with his right shoulder condition. 

The Board finds that the Veteran's statements made in the course of treatment to his treating physician have greater probative value than the statements made pursuant to the VA compensation claim.  This is because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds that the Veteran's statements that regarding continuous symptoms of a cervical spine disorder since service are not credible and are outweighed by other evidence of record.

Concerning direct service connection, for the reasons that will be set forth below, the Board finds that the Veteran's cervical spine disorder has not been related to service.  As noted above, the Veteran has asserted that he first injured his neck in 1968 at the same time he injured his right shoulder.  Although service treatment records are negative for any treatment or injury of a neck disorder, the Veteran's testimony as to incurring a neck injury during combat is accepted under the provisions of 38 U.S.C. § 1154 (b) and 38 C.F.R. § 3.304 (d).  While this combat injury is acknowledged to have occurred, that alone does not substantiate a claim of entitlement to service connection.  There must also be a nexus between his current disabilities and the in-service combat injury.  The provisions of 38 U.S.C.A. § 1154 (b) can only be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran; they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran was afforded a VA cervical spine examination in September 2013.  The examiner diagnosed the Veteran with cervical spine DDD and arthritis.  The examiner opined that the Veteran's cervical spine disorder was less likely than not related to service.  In support of this opinion, the examiner indicated that, upon review of the claims file, there was no supporting documentation of a service neck injury.  The examiner did acknowledge the Veteran's statements that he injured his right shoulder in 1968 and had a sore neck as a result; however, the Veteran did
not seek treatment for his neck .  There was also no indication of neck pain upon service discharge and the first notation of neck pain was in 2009.

The Board finds the September 2013 VA medical opinion to be probative as to whether the Veteran's currently diagnosed cervical spine disorder is related to service.  The examiner reviewed and discussed the medical evidence and the Veteran's history.  Further, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record.  See Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382.

The remaining medical evidence, to include post-service VA and private treatment record, show complaints and treatment for a cervical spine disorder, but does not address whether there is a link between the Veteran's service and his cervical spine disorder.

The Board has also considered the Veteran's statements regarding his belief that he has a cervical spine disorder that is related to service.  Although the Veteran sustained a neck injury in service, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to provide a nexus opinion between his in-service injury and his currently diagnosed arthritis or DDD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  For the reasons discussed above, the Board has also found the Veteran's statements regarding continuous symptoms of a cervical spine disorder since service not credible.  Additionally, cervical spine disorders, to include arthritis and DDD, are medically complex processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The etiology of the Veteran's cervical spine disorder is also a complex medical etiological question because it involves internal and unseen system processes unobservable by the Veteran.  

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's cervical spine disorder and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder, to include arthritis and degenerative disc disease, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


